DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 10/19/2022 has been entered and made of record. Independent claims 1 and 20 have been amended to further define the claimed invention. Claims 1-20 remain pending in this application.
Applicant’s arguments have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. 2003/0179921 A1 to Sakai et al.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the second size is bigger than the first size”. Examiner is unable to find support for the amended claimed limitation from the original specification. Figures 4-5 and paragraphs 0035-0037, 0040-0047 and 0059-0063 do not appear to provide support for “wherein the second size is bigger than the first size”. Support from the specification and/or explanation for the above limitation is respectfully requested.
Claims 2-19 are also rejected since they depend on independent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2003/0179921 A1 to Sakai et al.
As to claim 1, Sakai discloses an inspection device (pattern inspection apparatus of figure 1) comprising: 
a processor (processor 15) configured to 
acquire image information of each of a correct image (reference image) and a target image as an inspection target (image to be inspected; lines 2-5 of claim 1), 
divide each of the correct image and the target image into blocks of a first size (divides each image into a plurality of regions; lines 6-7 of claim 1 and the region reads on Applicant’s first size) and perform alignment for each of the blocks of the first size by using the acquired image information (image alignment after division; lines 8-11 of claim 1 and paragraph 0041), and 
set a region including a movement amount of the alignment as a block of a second size (align whole inspected image and whole reference image; lines 16-18 of claim 1 and the whole image reads on Applicant’s second size) and detect a defect by collating the correct image and the target image for each block of the region (lines 19-21 of claim 1), 
wherein the second size (whole image) is bigger than the first size (regions).
As to claim 2, Sakai further discloses wherein the processor is configured to further perform alignment for an entirety of the image before performing the alignment for each block of the region (lines 12-15 of claim 1; computing displacement suggests performing alignment between two images).
As to claim 3, Sakai further discloses wherein the processor is configured to further extract edge information of each of the correct image and the target image, and detect the defect by collating the extracted pieces of the edge information of the correct image and the target image with each other (edge extraction; paragraphs 0068-0071 and figures 10-11). 
As to claim 4, please see similar rejection to claim 3 above.
As to claim 5, Sakai further discloses wherein the processor is configured to change a threshold value for detecting the defect by using the edge information, and detect the defect (predetermined threshold for defect detection; paragraph 0037).
As to claim 6, please see similar rejection to claim 5 above.
As to claim 20, claim 20 is for a non-transitory computer readable medium (paragraph 0039) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0179921 A1 to Sakai et al in view of U.S. Patent Publication No. 2012/0057795 A1 to Konishi.
As to claim 7, Sakai discloses the inspection device as recited in the parent claim. Sakai does not expressly disclose wherein the processor is configured to change the threshold value further by using object information of the correct image.
Konishi, in the same area of image processing, teaches wherein the processor is configured to change the threshold value further by using object information of the correct image (threshold value is changed based on input image type; paragraphs 0081-0082 and 112 of figure 1).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Sakai’s inspection device by the teaching of Konishi because it would allow for adjusting of the detection sensitivity based on the master image attribute.
As to claim 8, please see similar rejection to claim 7 above.
As to claim 15, Sakai discloses the inspection device as recited in the parent claim. Sakai does not expressly disclose wherein the processor is configured to change an extraction threshold value used for extracting the edge information by using object information of the correct image, and extract the edge information.
Konishi, in the same area of image processing, teaches wherein the processor is configured to change an extraction threshold value used for extracting the edge information by using object information of the correct image, and extract the edge information (figure 1 and paragraphs 0079-0081).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Sakai’s inspection device by the teaching of Konishi because it would allow for adjusting of the extraction sensitivity based on the master image attribute.
As to claim 16, please see similar rejection to claim 15 above.
As to claim 17, please see similar rejection to claim 15 above.
As to claim 18, Konishi further disclose wherein the processor is configured to change the extraction threshold value to a value predetermined for each type of object (paragraphs 0081, 0199-0200).
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0179921 A1 to Sakai et al in view of U.S. Patent Publication No. 2006/0082837 A1 to Hiroe et al.
As to claim 9, Sakai further discloses wherein the processor is configured to execute a process of dividing each of the correct image and the target image into the blocks of the first size, performing alignment for each of the blocks of the first size, and setting the region including the movement amount of the alignment as the block of the second size, and a process of extracting the edge information (see claim 1 and edge extraction; paragraphs 0068-0071 and figures 10-11).
Sakai does not expressly disclose these processes are executed in parallel.
Hiroe, in the same area of image processing, teaches a plurality of image processing operations are executed in parallel (figure 5 and paragraphs 0086-0087).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Sakai’s inspection device by the teaching of Hiroe because it would reduce image processing time and allow the system to run faster.
As to claim 10, please see similar rejection to claim 9 above.
As to claim 11, please see similar rejection to claim 9 above.
As to claim 12, please see similar rejection to claim 9 above.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0179921 A1 to Sakai et al in view of U.S. Patent Publication No. 2012/0057795 A1 to Konishi and further in view of U.S. Patent Publication No. 2006/0082837 A1 to Hiroe et al.
As to claim 13, please see similar rejection to claim 9 above.
As to claim 14, please see similar rejection to claim 9 above.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0179921 A1 to Sakai et al in view of U.S. Patent Publication No. 2015/0078627 A1 to Fukase.
As to claim 19, Sakai discloses an image inspection device as recited in the parent claim. Sakai does not expressly disclose an image forming unit that forms an image on a recording medium by using the image information of the correct image generated in advance; and a reading unit that reads the recording medium on which the image is formed by the image forming unit, to generate the image information of the target image.
Fukase, in the same area of image inspection device, teaches an image forming unit that forms an image on a recording medium by using the image information of the correct image generated in advance (print engine 3 of figure 3 and paragraphs 0033-0035); and a reading unit that reads the recording medium on which the image is formed by the image forming unit, to generate the image information of the target image (scanner 400 of figure 3 and paragraphs 0045-0046).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Sakai’s inspection device by the teaching of Fukase because it would allow for inspecting of an image printed by an image forming apparatus.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675